DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             EXAMINER’S AMENDMENTAn examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Herd (610-608-8930) on 2-15-2022.The application has been amended as follows: 
An oral care implement fabrication system comprising: a cluster of process stations arranged around a central area therebetween; a robot having an articulated robotic arm located in the central area between the process stations, the robotic arm being segmented and having a plurality of rotational joints, the robotic arm being operable to access each of the process stations; a grasping tool disposed on a distal end of the robotic arm, the grasping tool configured to releasably engage and transport a plurality of oral care implement bodies between the process stations; a programmable controller operably coupled to the robot, the controller controlling movement, orientation, and the third injection molding machine are                                                    Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-13 directed to an invention non-elected without traverse.  Accordingly, claims 10-13 have been cancelled.                                                         Allowable Subject Matter
Claims 1, 5-9 are allowed.

Regarding claims 1, 5-9, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Xu Qiuping (CN-103,660,126, hereinafter Qiuping) as instantly claimed is that while the prior art of Qiuping teaches on ([0068] & $9069]} teaches that depicted in the figure 1 is a molding injection molding machine, and 2 is an overmolding injection molding machine and 3 is a transfer mechanism. In addition, on ({0075]) Qiuping teaches that the transfer mechanism 3 includes a mechanical arm 32 (a six-axis multi-joint robot is currently used in this case) and a grasping device 31. Qiuping adding on ([(0031-00371) teaches moving the articles to and from the various molding stations. ([0075]) teaches that one end of the mechanical arm 32 is fixedly connected to the molding injection molding machine 1 and the overmolding injection molding machine and the other end connected to the grabbing device. Finally, with ([0076]) of Qiuping teaching that the grasping device includes a pair of suction cup assemblies. However, Qiuping does not show wherein the robotic arm is operable to retrieve cooled skeletons from the cooling machine and transfer the cooled skeletons to the third injection molding machine for overmolding; and wherein the grasping tool and the third injection molding machine are.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715